[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 547 
Petitioner's position as a teacher in The College of the City of New York was declared in excess by a resolution adopted by respondents on October 18, 1943, which also purported to abolish the position retroactively as of September 1, 1943. Petitioner's services, however, were available to respondents from September 1, 1943, to the day her position was abolished and she is entitled to receive her salary for that period. Insofar as the resolution attempts to deprive petitioner of her salary by abolishing her position retroactively, it is invalid. The orders should be modified to the extent of directing respondents to pay petitioner her salary for the period from September 1, *Page 548 
1943, to October 18, 1943, and, as so modified, affirmed, without costs.
The orders should be modified, without costs, in accordance with this opinion, and, as so modified, affirmed.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER and FULD, JJ., concur; DYE, J., taking no part.
Ordered accordingly. *Page 549 
[EDITORS' NOTE:  THIS PAGE IS BLANK.]
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 551